





Exhibit 10.548

OFFICE AND FACILITIES MANAGEMENT SERVICES AGREEMENT

This Office and Facilities Management Services Agreement (this “Agreement”),
dated as of February 10, 2005 (the “Effective Date”), is entered into by and
among INLAND FACILITIES MANAGEMENT, INC., an Illinois corporation (“IFMI”),
INLAND OFFICE SERVICES, INC., an Illinois corporation, Inland Real Estate
Strategic Services, Inc. (“IRESSI”), an Illinois corporation (IFMI, IOS and
IRESSI, individually, “Service Provider” and collectively, “Service Providers”)
and INLAND WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC., an Illinois
corporation (the “Business Manager”).

RECITALS

WHEREAS, Service Providers are in the business of providing certain office and
facilities management services, including without limitation, the office and
facilities management services described and set forth in Exhibit A hereto
(collectively, the “Services”); and

WHEREAS, the Business Manager is desirous of retaining Service Providers to
perform the Services for the Business Manager in connection with the Real Estate
Business (as defined herein) for the benefit of REIT (as defined herein) and/or
its Affiliates (as defined herein), and Service Providers are willing to perform
the Services, subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth below, the parties hereto, intending to be legally bound, agree to the
foregoing and as follows:

ARTICLE I
DEFINITIONS

“Affiliate” shall mean, except as otherwise provided herein, with respect to any
Person, any Person directly or indirectly controlling, controlled by or under
common control with, that Person. For the purposes of this definition, “control”
(including, with correlative meaning, the terms “controlling,” “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of management and policies of that
Person through the ownership of voting securities, by contract or otherwise.
With respect to the Business Manager, any entity representing a joint venture or
similar arrangement in which the Business Manager, or an entity controlled by
the Business Manager, is the general partner or managing member shall be deemed
to be an “Affiliate” of the Business Manager.

“Business Management Agreement” shall mean that certain Advisory Agreement,
dated as of September 18, 2003, as amended from time to time, between the
Business Manager and REIT.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Real Estate Business” shall mean (i) any business activities conducted by REIT
so long as REIT remains qualified as a “real estate investment trust” under
Section 856 the Internal Revenue Code of 1986, as amended, and (ii) any business
that is consistent with and limited to the description of the business of REIT
contained in the prospectus forming a part of the Registration Statement on Form
S-11 (No. 333-122743), as amended, filed by REIT with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended.




“REIT” shall mean Inland Western Retail Real Estate Trust, Inc., a Maryland
corporation.

















ARTICLE II
PERFORMANCE OF SERVICES

2.1 Service Providers agree to perform the Services for the Business Manager in
connection with the Real Estate Business for the benefit of the REIT and/or its
or their Affiliates. Service Providers shall perform and provide the Services in
a professional manner and in accordance with all laws, statutes, ordinances,
codes, rules and regulations applicable to the Services. Service Providers, at
Business Manager’s cost, may employ, contract with or use the service of any
third party in connection with the performance of the Services as the Service
Providers deem reasonably necessary or desirable, including independent, outside
counsel.

2.2 The Business Manager and Service Providers acknowledge that the relationship
created hereby is on an exclusive basis as to Business Manager such that during
the Initial Services Term and any Additional Services Term (except during any
period that Service Provider is in default hereunder), (x) the Business Manager
shall be required to retain only the Service Providers to perform all of the
Services or any individual Service, (y) the Business Manager shall not be
permitted to retain third parties to perform for the Business Manager services
the same as or similar to the Services or any individual Service, but that in
any event Service Providers shall be permitted to perform the Services or any
individual Service for any other parties.

ARTICLE IV
TERM AND TERMINATION

3.1 Subject to the termination provisions set forth in this Article III, this
Agreement shall continue for an initial period of three (3) years from the
Effective Date (“Initial Services Term) and shall be automatically renewed for
consecutive three (3) year terms thereafter (each an “Additional Services Term”)
unless earlier terminated as hereafter provided.

3.2 At any time during the Initial Services Term or at any time during an
Additional Services Term, the Business Manager may terminate this Agreement for
cause (i.e., a material default by Service Providers hereunder) upon ten (10)
days’ prior written notice to Service Providers; provided, however, that prior
to exercising its rights under this Section 3.2, the Business Manager shall
notify Service Providers of any default, and Service Providers shall have thirty
(30) days after receipt of the notice to cure the default to the Business
Manager’s reasonable satisfaction. As full compensation to which Service
Providers shall be entitled, the Business Manager shall promptly make payment to
Service Providers as provided in Article V below for the Services performed
prior to the effective date of termination in compliance with the terms and
provisions of this Agreement.

3.3 At any time during the Initial Services Term or during an Additional
Services Term, the Business Manager shall have the right to terminate this
Agreement, without cause, by providing not less than sixty (60) days’ prior
written notice to the Service Providers of any election to so terminate and
specifying the effective date of such termination; provided, however, in such
event, the Service Providers shall be entitled to and shall be paid a
termination fee equal to the product of: (a) the average monthly compensation,
set forth on Exhibit A, for the six (6) months immediately preceding the month
in which the Service Providers are served the termination notice from the
Business Manager, multiplied by (b) six (6) (“Termination Fee”). The Termination
Fee shall be paid on the effective date of such termination with a credit to
Business Manager of compensation paid to the Service Providers for the period
from the date for Service Providers’ receipt of the termination notice to and
including the effective date of such termination.

3.4 Provided that a Service Provider is not providing or is terminating such
Services to all other clients of Service Provider, and no affiliate of Service
Provider is providing or is undertaking to provide such Services, Service
Provider, at any time during the Initial Services Term or during an Additional
Services Term, may elect to limit one or more of the Services it is providing to
the Business Manager upon not less than sixty (60) days’ prior written notice to
the Business Manager, specifying the effective date such Services shall no
longer be performed and describing in reasonable detail the Services to be
terminated. As full compensation to which Service Provider

















shall be entitled, the Business Manager shall promptly make payment to Service
Provider as provided in Article V below for Services performed prior to the
effective date of termination in compliance with the terms and provisions of
this Agreement.

3.5 If at any time during the Initial Services Term or any Additional Services
Term the REIT has had a Change of Control, as hereinafter defined, a Service
Provider shall have the right to terminate this Agreement, without cause, upon
written notice to Business Manager. At any time during the Initial Services Term
or any Additional Services Term, and the REIT has not had a Change of Control, a
Service Provider shall have the right to terminate this Agreement, without
cause, by providing not less than one hundred eighty (180) days’ prior written
notice to the Business Manager, specifying the effective date of such
termination. The foregoing notwithstanding, a Service Provider, upon ten (10)
days’ prior written notice to the Business Manager, may terminate this
Agreement, or decline to provide a particular Service hereunder upon the
occurrence of any of the following events:

(a) The Business Manager fails, in the absence of a bona fide dispute with
respect to any payment, to make payment for Services on its due date; provided,
however, the Business Manager may cute the breach up to three (3) times per
calendar year by making payment within ten (10) days of the Business Manager’s
receipt of written notice that it failed to make the payment when due;

(b) The Business Manager requests that a Service Provider provide Services that
in the Service Providers’ opinion would violate any applicable law or the rules
of any regulatory body with jurisdiction and the Business Manager does not
promptly withdraw the request upon Service Provider’s notice to the Business
Manager of Service Provider’s aforesaid opinion;

(c) The Business Manager requests that a Service Provider take any action that
in the Service Provider’s opinion would result in the commission of a fraud upon
any person or party and the Business Manager does not promptly withdraw the
request upon Service Provider’s notice to the Business Manager of Service
Provider’s aforesaid opinion;

(d) The Business Manager requests that a Service Provider take any action that,
upon the advice of counsel to Service Provider, could subject a Service Provider
to liability or material damages in civil litigation and the Business Manager
does not promptly withdraw the request upon Service Provider’s notice to the
Business Manager of Service Provider’s aforesaid advice of counsel; or

(e) The Business Manager requests that a Service Provider provide Services that
upon advice of counsel to a Service Provider would cause the Service Provider or
any of its employees to be in violation of its professional code of ethics or
other ethical standards the Service Provider or any of its employees is subject
to and the Business Manager does not promptly withdraw the request upon the
Service Provider’s notice to the Business Manager of Service Provider’s
counsel’s advice.

As full compensation to which Service Providers shall be entitled, the Business
Manager shall promptly make payment to the Service Providers as provided in
Article V below for Services performed prior to the effective date of
termination in compliance with the terms and provisions of this Agreement.

3.6 Upon any termination of this Agreement or cessation of Services arising
under Sections 3.2 or 3.4 of this Agreement, during the Initial Services Term or
any Additional Services Term, Service Providers shall provide the Business
Manager with a reasonable opportunity to transition any terminated Services to
any replacement provider(s) designated by the Business Manager (“Replacement
Provider”), which period shall not be more than sixty (60) days from the date of
termination of this Agreement or specified terminated Services (the “Transition
Period”). During the Transition Period, Service Providers shall use reasonable
efforts to avoid causing any unnecessary interruption of the terminated Services
so as to provide a smooth transition of such Services (the “Transition”). All
services related to Transition shall be deemed Services and subject to the
charges and fees set forth in Exhibit A attached hereto.

















3.7 For the purposes hereof, the term “Change of Control” shall mean the
occurrence of any one or more of the following:

(a)

Any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the REIT to
any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that any sale,
lease, exchange or transfer to (including, without limitation, any merger or
other business combination with or into) any of the following shall not
constitute a Change of Control: (i) any affiliate controlled by the REIT, (ii)
Inland Real Estate Corporation, (iii) Inland American Real Estate Trust, Inc.,
(iv) The Inland Group, Inc., or (v) any affiliate controlled by any of the
entities listed in clauses (i) through (iv) above (all of the entities described
in clauses (i) through (v) above are hereinafter sometimes referred to as the
“Inland Companies”;

(b)

 The approval by the holders of the outstanding shares of the REIT of any plan
or proposal for the liquidation or dissolution of the REIT; or

(c)

Any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (other than any one or more of the
Inland Companies) shall become the owner, directly or indirectly, beneficially
or of record, of shares of the REIT representing more than twenty-five percent
(25%) of the aggregate ordinary voting power represented by the issued and
outstanding common shares of the REIT.

ARTICLE IV
INTERNAL CONTROL PROCEDURES

As a public entity, REIT is required to comply with the requirements of Section
404 of the Sarbanes-Oxley Act of 2002, as may be amended from time to time
(“Section 404”). Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, Article III and Section 8.4 hereof),
if the Business Manager shall determine that, to provide services to and for the
benefit of the Business Manager and REIT, Service Providers must comply with the
requirements of Section 404, then the Business Manager and Service Providers
shall develop and implement an internal control plan or other processes and
procedures (or amend and revise any existing internal control plan, processes
and procedures) to comply with the requirements (collectively, the “Internal
Control Plan”). Once developed and implemented, Service Providers shall use
their reasonable best efforts to have their internal controls comply in all
respects with the requirements of Section 404. The cost and expense of
development and initial implementation of any Internal Control Plan shall be
borne by all clients of Service Providers that require Service Providers to
comply with Section 404. Upon determination that an Internal Control Plan must
be developed and implemented, Service Providers, the Business Manager and all
other clients of Service Providers requiring Service Providers to comply with
Section 404 shall, in good faith, negotiate an equitable allocation of the costs
and expenses of the development and implementation of the Internal Control Plan
between and among the parties. The foregoing provisions regarding payment and
allocation of the costs and expenses of development and implementation of any
Internal Control Plan shall not apply to any Internal Control Plan developed and
implemented, or in the process of being developed and implemented, on or prior
to the date of this Agreement.

ARTICLE V
PAYMENT

Service Providers shall invoice the Business Manager monthly (or any other basis
as reasonably agreed to by the Business Manager) for any Services performed
during the immediately preceding calendar month (or any other period agreed to
by the Business Manager). Payment shall be due thirty (30) days after the date
of the Business Manager’s receipt of the same and shall be as provided in
Section 2 of Exhibit A attached hereto. The compensation to be paid by the
Business Manager under this Article V and Section 2 of Exhibit A attached hereto
shall constitute full and complete payment for any and all services rendered and
performed by Service Providers

















under and pursuant to this Agreement, which compensation includes any and all
labor, costs and expenses incurred or to be incurred by Service Providers in
connection with its performance of the Services.

ARTICLE VI
RIGHT TO AUDIT

Service Providers shall keep and make available for the examination and audit of
or by the Business Manager, or the Business Manager’s authorized employees,
agents or representatives during normal business hours, and upon reasonable
prior notice, at the Business Manager’s cost, all data, materials and
information, including but not limited to records of all receipts, costs and
disbursements made by Service Providers with respect to the Services and all
Operating Expenses (as defined in Exhibit A attached hereto), all books,
accounts, memoranda, files and all or any other documents indicating,
documenting, verifying or substantiating the cost and appropriateness of any and
all costs, expenditures and receipts relating to the Services and/or Operating
Expenses. Service Providers shall allow the Business Manager (and any of the
Business Manager’s employees, representatives, accountants and auditors)
reasonable access to personnel, representatives and employees of Service
Providers and all books and records and other business records and files of
Service Providers that are reasonably required by the Business Manager for audit
and tax matters.

ARTICLE VII
CONFIDENTIALITY

7.1 During the term of this Agreement, the parties may communicate to each other
certain confidential information to enable Service Providers to perform the
services hereunder, and/or Service Providers may develop confidential
information for the Business Manager. Each party agrees:

(a) to treat, and to cause its employees, agents, subcontractors and
representatives, if any, to treat as secret and confidential, all confidential
information; and

(b) except as necessary in the performance of the Services, not to disclose any
confidential information or make available any reports, recommendations and/or
conclusions which Service Providers may make for the Business Manager to any
person, firm or corporation without first obtaining the Business Manager’s
written approval.

7.2 If any party learns that disclosure of confidential information is sought in
or by a court or governmental body of competent jurisdiction or through other
means, the party shall:

(a) give prompt notice to the other party prior to making the disclosure and
allow the other party, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, confidential
information;

(b) reasonably cooperate with the other party in its efforts to prevent, or
obtain a protective order for disclosure; and

(c) disclose the minimum amount of information required to be disclosed.

ARTICLE VIII
MISCELLANEOUS

8.1 Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the successors and assigns, if any, of each party hereto.

8.2 Governing Law; Jurisdiction. This Agreement shall be subject to and governed
by the internal laws of the State of Illinois without regard to principles of
choice of law. The parties hereto each agree that all disputes

















arising hereunder shall be tried in the federal and state courts located in Cook
County or DuPage County, State of Illinois, and each party hereby agrees to
submit to the exclusive jurisdiction of those courts.

8.3 Waiver. Either party’s failure to exercise any right under this Agreement
shall neither constitute a waiver of any other terms or conditions of this
Agreement with respect to any other or subsequent breach, nor a waiver by that
party of its right at any time thereafter to require exact and strict compliance
with the terms of this Agreement.

8.4 Independent Contractors. The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors. Nothing contained
in the Agreement shall be interpreted as constituting either party to be the
joint venturer or partner of the other party or as conferring upon either party
the power or authority to bind the other party in any transaction with third
parties.

8.5 Equitable Relief and Monetary Damages. Each party hereto recognizes and
acknowledges that a breach by the other party to this Agreement will cause
irreparable damage to the non-breaching party that cannot be readily remedied in
monetary damages in an action at law. In the event of any default or breach by
either party, the non-breaching party shall be entitled to seek immediate
injunctive relief to prevent irreparable harm, loss or dilution in addition to
any other remedies available. Nothing herein shall limit a non-breaching party’s
right to seek monetary damages with respect to a breach.

8.6 Entire Agreement. This Agreement, including the exhibits hereto, constitutes
the entire agreement between the parties and contains all of the terms and
conditions of the agreement between the parties with respect to the subject
matter hereof. This Agreement supersedes any and all other agreements, whether
oral or written, between the parties hereto, including any Affiliates of Service
Providers, with respect to the subject matter hereof. No change or modification
of this Agreement shall be valid unless the same shall be in writing and signed
by the parties hereto.

8.7 Severability. If any provisions of this Agreement, or the application of any
such provisions to parries hereto, shall be held by a court of competent
jurisdiction to be unlawful or unenforceable, the remaining provisions of this
Agreement shall nevertheless be valid, enforceable and shall remain in full
force and effect, and shall not be affected, impaired or invalidated in any
manner.

8.8 Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered in the interpretation or construction of the
provisions hereof.

8.9 Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:

(a) when delivered personally or by commercial messenger;

(b) one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or

(c) when transmitted, if sent by facsimile copy, provided confirmation of
receipt is received by sender and such notice is sent by an additional method
provided hereunder;

in each case above provided the notice or other communication is addressed to
the intended recipient thereof as set forth below;




If to IFMI, to:

Inland Facilities Management Services, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Dayle M. Gillett
Facsimile: (630) 954-5699

 

 





















If to IOS, to:

Inland Office Services, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Dayle M. Gillett
Facsimile: (630) 954-5699

 

 

If IRESSI, to:

Inland Real Estate Strategic Services, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Alan F. Kremin
Facsimile: (630) 218-4917

 

 

If to the Business Manager, to:

Inland American Business Manager & Advisor, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Roberta S. Matlin
Facsimile: (630) 218-4955

A party’s address for notice may be changed from time to time by notice given to
the other party in the manner herein provided far giving notice.

8.10 Further Assurance. Each party to this Agreement agrees to execute and
deliver any and all documents, and to perform any and all further acts that may
be reasonably necessary to carry out the provisions of this Agreement and the
transactions contemplated hereby.

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

8.12 Assignment. The Business Manager shall not assign this Agreement without
the prior express written consent of the Service Providers; provided, however,
if the REIT shall acquire or consolidate its business with the Business Manager,
this Agreement shall be and be deemed assigned by the Business Manager to the
REIT with the REIT assuming all of the obligations of Business Manager under the
terms of this Agreement effective the date of such acquisition or consolidation.
Service Providers shall not assign this Agreement without the prior express
written consent of the Business Manager.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




THE BUSINESS MANAGER:

 

IFMI:

 

 

 

INLAND WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC., an Illinois
corporation

 

INLAND FACILITIES MANAGEMENT SERVICES, INC., an Illinois corporation

By: 


/s/ Brenda Gail Gujral

 

By: 


/s/ Alan F. Kremin

Name: 

Brenda Gail Gujral

 

Name: 

Alan F. Kremin

Its: 

Vice President

 

Its: 

Treasurer

 

 

 

 

 

 

 

 

IOS:

 




 

 

 

INLAND OFFICE SERVICES, INC., an Illinois corporation

 

 

 

By: 


/s/ Alan F. Kremin





















 

 

 

Name: 

Alan F. Kremin

 

 

 

Its: 

Treasurer




 

 

 

INLAND REAL ESTATE STRATEGIC SERVICES, INC., an Illinois corporation

 

 

 

By: 


/s/ Alan F. Kremin

 

 

 

Name: 

Alan F. Kremin

 

 

 

Its: 

Treasurer




















EXHIBIT A

1. Services: The services to be provided under this Agreement shall be provided
on an on-going, continuous basis throughout the Services Term, unless otherwise
requested by the Business Manager. Service Providers agree to provide to the
Business Manager office and facilities management services, including but not
limited to, the following:

·

Oversight of all 2901 and 2907 telecommunication functions, including reception
services, telephone systems (including voice mail and cellular phones) and
contract negotiation

·

Office supply purchasing, inventory, distribution and billing

·

All office equipment purchasing and maintenance; including copy and fax machines

·

All United States mail services plus courier, overnight deliveries and messenger
services

·

Furniture purchasing, inventory control and price comparison studies

·

Coffee, vending services, outside luncheon food service, general staff and
officer meeting catering

·

Plant maintenance, contract negotiations

·

Scheduling of conference rooms and planning all meetings

·

Scheduling of corporate van

·

Lost and found box

·

Security cards maintained

·

Corporate A/V equipment rentals and negotiations

·

Floor plan updates

·

Order of kitchen supplies and equipment

·

Order electrical supplies and repairs

·

Review of construction quality; and on-site management of all projects

·

Village inspection coordination

·

Utility & outside contractor coordination

·

Bill payments for building utilities - handle any disputes

·

Coffee and tea service throughout building

·

ID Badge distribution and upkeep of records and maintenance

·

Monitoring HVAC and temperature controls for all offices

·

Electrical repair, including light bulb replacement & negotiating of prices

·

Light plumbing repair

·

Furniture repairs and assembly, along with delivery to specific offices

·

Door lock replacement and repair

·

Supervise key system, key distribution and record keeping





A-9










·

Monitoring of security and fire systems and fire inspection up keep

·

Repair and replacement of kitchen appliances and equipment

·

Inspection of interior building condition

·

Overall housekeeping supervision

·

Ordering/negotiation of all cleaning supplies

·

Kitchen cleaning

·

Structure maintenance

·

Construction project supervision / contract negotiations

·

Repair, maintenance and replacement of main HVAC units

·

Landscape contracting and supervision, including watering and weekly cleanup

·

Snow removal (including walkways) contracting and supervision

·

Waste removal contracting and supervision

·

Contracting of evening cleaning services

·

Window washer contracting and supervision

·

Maintain square footage records, retrieving and delivering of materials from
2901 and 2907

·

General maintenance at 2907 building

·

Daily courier service to 2907 building

·

Procurement of goods and services, including equipment and equipment leases, and
supplies, on an aggregate basis to maximize volume discounts.

2. Compensation: Service Providers shall be paid for all services rendered under
this Agreement as follows:

(a)

Services of IOS

·

Telephones. With respect to the installation of telephones, the Business Manager
shall reimburse Service Providers for the actual cost of the telephones.

·

Mailroom and Courier Salaries and Overhead. The Business Manager shall pay IOS
the Business Manager’s Pro Rata Share (hereinafter defined) of the salaries and
overhead of IOS’S mailroom and courier personnel incurred during the applicable
calendar month. For the purposes hereof, the “Business Manager’s Pro Rata Share”
shall be a fraction, the numerator of which shall be the aggregate net rentable
square feet of space leased or occupied by the Business Manager (as of the end
of the applicable calendar month) under and pursuant to its lease of space in
the office building located at 2907 Butterfield Road Oak Brook, Illinois, and
the denominator of which shall be the aggregate net rentable square feet of
space leased or occupied by all clients (including the Business Manager) of IOS
(as of the end of the applicable calendar month) in the office buildings located
at 2901 and 2907 Butterfield Road, Oak Brook,





A-10










Illinois, and in any other buildings located with the office complex of which
the 2901 and 2907 buildings are a part (collectively, the “Buildings”), and for
whom IOS provides services that are the same or substantially similar to the
Services. With each invoice, IOS shall include an itemized list of all of IOS’s
clients and the net rentable square feet leased by each of the clients in the
Buildings (as of the end of the applicable calendar month).

·

Switchboard Salaries and Overhead. The Business Manager shall pay IOS the
Business Manager’s Proportionate Share (hereinafter defined) of the salaries and
overhead of IOS’s switchboard personnel incurred during the applicable calendar
month. For the purposes hereof, the “Business Manager’s Proportionate Share
shall be a fraction, the numerator of which shall be the actual number of the
Business Manager’s telephones serviced (as of the end of the applicable calendar
month) by IOS’s central switchboard, and the denominator of which shall be the
aggregate number of telephones of all clients (including the Business Manager)
of IOS serviced (as of the end of the applicable calendar month) by IOS’s
central switchboard. With each invoice, IOS shall include an itemized list of
all of IOS’s clients and the actual number of telephones of the clients serviced
by IOS’s central switchboard (as of the end of the applicable calendar month).

·

Other Services. The Business Manager shall pay to IOS the Business Manager’s Pro
Rata Share of all Operating Expenses (hereinafter defined). For the purposes
hereof, the term “Operating Expenses” shall mean any and all actual,
out-of-pocket costs and expenses (excluding, however, any and all fees, costs,
expenses and other amounts payable by the Business Manager as provided in
Sections 2(a)(i), (ii) and/or (iii) above) incurred by IOS during the applicable
calendar month in connection with the performance and rendering of services that
are the same as or substantially similar to the Services to all of IOS’s clients
(including the Business Manager) that lease space in the Buildings, which costs
and expenses may include, without limitation or duplication: (1) the salaries,
employee benefits and bonuses of its employees; (2) copy costs; (3)
administrative overhead; (4) rent for office space; and (5) costs of materials
and supplies.

·

Notwithstanding anything contained in this Agreement to the contrary, in no
event shall the amount fees, charges, costs, expenses or other compensation
charged by IOS to all of its clients (including the Business Manager) that lease
space in the Buildings for any and all services (including the Services)
provided by IOS exceed the actual Operating Expenses incurred by IOS in
providing the services.

(b)

Services of IFMI.

·

Service Providers acknowledge and agree that a portion of the rent payable by
the Business Manager under and pursuant to its lease of space in the building
located at 2907 Butterfield Road, Oak Brook, Illinois, is and shall be allocated
and paid (by the landlord under the lease) to IFMI for any and all Services
provided hereunder. Accordingly, Service Providers agree that it shall not,
pursuant to the terms and provisions of this Agreement, bill the Business
Manager, and that it shall look solely to reimbursement of a portion of the rent





A-11










as full and complete compensation, for any and all Services provided by IFMI
hereunder.

(c)

Services of IRESSI.

·

The Business Manager shall pay to IRESSI, quarterly, one fourth (1/4) of the
product of the REIT’s estimated annual weighted average percentage use of the
estimated annual costs of the major services contracted for by IRESSI.

(d)

Market Rate for Services.

·

Service Providers represent that, to its knowledge, the rates and other charges
payable by the Business Manager under this Agreement do not and shall not exceed
the market rate for similar services provided to companies of size, nature and
business similar to the Business Manager or REIT. If the Business Manager
determines that any of the rates and/or other amounts charged by Service
Providers under this Agreement shall exceed the market rate for similar services
provided to companies of size, nature and business similar to the Business
Manager or REIT, then Business Manager and Service Providers shall negotiate in
good faith to adjust the rates and other amounts to market.











A-12


